Citation Nr: 0905841	
Decision Date: 02/18/09    Archive Date: 02/24/09	

DOCKET NO.  05-28 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel







INTRODUCTION

The Veteran had periods of active service from March 1975 to 
March 1979 and from December 1994 to March 1995.  He also has 
had many years of Reserve and National Guard Service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the VARO 
in Oakland, California, that denied entitlement to service 
connection for tinnitus.  

The Board notes that a review of the evidence of record 
reveals that service connection is in effect for right ear 
hearing loss.  A noncompensable evaluation has been in effect 
since July 30, 2003.  


FINDING OF FACT

The Veteran has tinnitus that is reasonably attributable to 
his active service.  


CONCLUSION OF LAW

Tinnitus was reasonably incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
significantly changed the law prior to the pendency of this 
claim.  VA has issued final regulations to implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA provisions include an enhanced duty to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits, and to redefine the 
obligations of VA with respect to the duty to assist the 
Veteran with his claim.  

In the instant case, the Board is rendering a decision in 
favor of the Veteran, finding that service connection for 
tinnitus is warranted.  Accordingly, a further discussion of 
the VCAA duties is not necessary at this time.  The Board 
notes that there has been essential compliance with the 
requirements of the VCAA.

Service connection may be awarded for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection basically means that the facts, shown by 
the evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and a present disease or 
injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); 
aff'd Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004).  If the 
Veteran fails to demonstrate any one element, denial of 
service connection will result.  

The Veteran argues that service connection is warranted for 
tinnitus because of noise exposure he experienced while 
working on aircraft runway during service.  While his 
personnel records are not available, his service treatment 
records disclose that he was trained in pavement maintenance 
field work.  He also argues that he was subjected to weapons 
firing while training.  He states that while in the 
California National Guard for six years, he worked as a 
breech crewman.  He asserts he also served in the Army 
Reserves for 12 years, 10 years of which were as a drill 
instructor and a weapons/field training instructor.  

The medical evidence of record includes the report of a VA 
examination in April 2004.  The Veteran stated that while in 
the military, he was a pavement maintenance specialist who 
used a jackhammer on runways.  He noted that he used earmuffs 
for protection.  He also reported that he wore hearing 
protection while working on weapons ranges.  The examiner 
reported that "tinnitus is not unlike that of a normal non-
noise exposed population.  Tinnitus is not considered a 
clinically significant finding."  

However, the medical evidence also includes a March 2005 
statement from a private physician who indicated that the 
Veteran has "tinnitus 24 hours a day.  It may not be as 
evident during the day because of ambient noise."  
Elaboration was not provided.  

Based on a longitudinal review of the evidence of record, and 
particularly with consideration of the nature of the 
Veteran's duties during service, the Board concludes that 
service connection for tinnitus is reasonably warranted.  The 
Board finds that the Veteran's military occupation exposed 
him to loud noises consistent with the circumstances of his 
work.  

The Board is aware that all reasonable doubt is resolved in 
the Veteran's behalf.  The Veteran is both competent and 
credible with respect to providing evidence of ringing in the 
ears since service.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Therefore, resolving all reasonable doubt in the 
Veteran's behalf, the Board finds 


that service connection for tinnitus is reasonably in order.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is allowed.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


